Citation Nr: 0012124	
Decision Date: 05/08/00    Archive Date: 05/18/00

DOCKET NO.  97-17 524A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

Entitlement to a rating in excess of 10 percent for residuals 
of a left hip fracture.

Entitlement to a compensable rating for a scar of the left 
elbow.

Entitlement to a compensable rating for a scar of the chin.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel



INTRODUCTION

The veteran had active service from March 1954 to February 
1957, and August 1959 to August 1962.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in April 1997 that granted service connection and 
noncompensable ratings for the issues on appeal.  The 
evaluation for the veteran's residuals of a left hip fracture 
was increased to 10 percent in a subsequent decision in May 
1997.

The Board notes that the veteran's representative appears to 
raise the issue of service connection for missing teeth in a 
statement dated in August 1999.  This issue is referred to 
the RO for further appropriate action.

The issue of entitlement to a compensable rating for a scar 
of the chin will be addressed in the Remand immediately 
following this decision.


FINDINGS OF FACT

1.  The veteran's service-connected left hip disability is 
manifested by no more than mild limitation of motion due to 
discomfort.

2.  The veteran's service-connected left elbow scar is 
manifested only by a non-tender, freely movable, flesh-
colored scar, without any limitation of function.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for residuals of a left hip fracture have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.40, 4.45, and Part 4, Diagnostic Code 5252.

2.  The schedular criteria for a compensable rating for a 
scar of the left elbow have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.31, 4.7, and Part 4, 
Diagnostic Codes 7803, 7804, 7805.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that he sustained 
a closed fracture of the left acetabulum and multiple 
abrasions and lacerations of the face and upper extremities 
in an automobile accident in October 1960. 

A VA x-ray of the veteran's pelvis and left hip in March 1997 
noted that there were no fractures, dislocations, or other 
bony abnormalities.  X-rays of the left elbow were negative 
for any fractures or dislocations, and the presence of an 
olecranon spur was noted.

A VA examination in March 1997 found that the left hip had 
flexion to 110 degrees, and abduction to about 40 degrees 
with discomfort.  Adduction was approximately 15 degrees, and 
extension approximately 10 degrees.  There was mild 
tenderness to palpation over the joint.  The veteran was able 
to squat and arise without difficulty, and could stand on his 
heels and toes.  Examination of the left elbow showed 
extension to 0 degrees, and flexion to about 150 degrees.  
There was no tenderness, and a perceptible scar was noted 
over the elbow.  The scar was freely movable, non-tender, and 
flesh-toned in color.  The impression was of an apparent 
fracture of the acetabulum, with some development of 
arthritis.  Residual discomfort, stiffness, and mild 
restriction in range of motion were also noted regarding the 
left hip.  The impression for the left elbow scar was that it 
was essentially unremarkable.

A VA examination report dated in December 1998 noted that 
range of motion in the hips was normal bilaterally.  The 
veteran could abduct from a standing position to 60 degrees 
bilaterally.  He was able to flex and extend from 0 to 125 
degrees bilaterally without any discomfort.  The veteran 
stated that he had an occasional popping sensation with range 
of motion of the left hip.  Hips were normal in appearance, 
and the veteran was able to squat in normal fashion without 
assistance.  The veteran was also able to unilaterally weight 
bear on his lower extremities without any difficulty or 
increase in pain.  Objective data was noted to show a normal 
hip and pelvis, and the assessment was of a remote history of 
a closed fracture of the left acetabulum, with extension into 
the ischial bone from the ischial spine, currently stable.

Analysis

Initially, the Board notes that the veteran's claims are 
plausible and thus well grounded.  Moreover, it appears that 
all relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with 38 U.S.C.A. § 5107(a).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2.  Disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4 (1999).  When there is a question as 
to which of two ratings shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Also, 38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations must be based upon lack of usefulness 
of the affected part or systems, and medical examiners must 
furnish, in addition to the etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, full description of the 
effects of the disability upon the person's ordinary 
activity.  These requirements for evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decisions based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 594.

38 C.F.R. § 4.40 requires consideration of functional 
disability due to pain and weakness.  Under 38 C.F.R. § 4.45, 
as regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  In rating disability of the joints, 
consideration is to be given to pain on movement, swelling, 
deformity or atrophy of disuse.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  Additionally, it is the intent of the rating 
schedule to recognize actually painful joints due to healed 
injury as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the United States Court of Appeals for Veterans 
Claims (Court) recognized a distinction between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection, and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  The Board further notes that this case comes on appeal 
from an April 1997 rating decision, which assigned ratings 
after granting service connection for residuals of a left hip 
fracture and a scar of the left elbow.  Consideration must 
therefore be given to staged ratings under Fenderson.

The veteran's left hip disability is currently rated under 
Diagnostic Code 5252 as 10 percent disabling based on pain 
and discomfort affecting range of motion.  Limitation of 
motion is evaluated under Diagnostic Codes 5251 (limitation 
of extension), 5252 (limitation of flexion), and 5253 
(limitation of abduction, adduction, or rotation). 

Diagnostic Code 5251 provides that a 10 percent rating will 
be assigned with limitation of extension of the thigh to 5 
degrees.

Diagnostic Code 5252 provides that a 10 percent rating will 
be assigned with flexion of the hip limited to 45 degrees.  A 
20 percent rating contemplates flexion limited to 30 degrees.  
Flexion limited to 20 degrees warrants a 30 percent rating, 
and flexion limited to 10 degrees warrants a 40 percent 
rating.

Diagnostic Code 5253 provides for evaluation of impairment of 
the thigh manifested by limitation of abduction, adduction, 
or rotation.  Limitation of rotation such that the individual 
cannot toe out more than 15 degrees warrants a 10 percent 
evaluation.  Limitation of adduction such that the legs 
cannot be crossed warrants a 10 percent evaluation.  
Limitation of abduction, with motion lost beyond 10 degrees, 
warrants a 20 percent evaluation.

The record in this case does not show that there is 
sufficient limitation of motion to warrant a higher 
evaluation under Code 5252.  Nor is there sufficient 
limitation of motion to warrant a higher evaluation under 
Codes 5251 or 5253.  A VA examination in December 1998 found 
that range of motion in the hips was normal bilaterally.  The 
veteran could abduct from a standing position to 60 degrees 
bilaterally, and could flex and extend from 0 to 125 degrees 
bilaterally without any discomfort.  A prior VA examination 
in March 1997 noted that the veteran had flexion to 110 
degrees, and abduction to about 40 degrees with discomfort.  
Adduction was 15 degrees, and extension 10 degrees.  The 
above findings fit squarely under a 10 percent rating under 
Diagnostic Code 5252.  Consequently, based on the above 
findings a higher evaluation under Codes 5252, 5251, and 5253 
is not warranted for any part of the appeal period.  The use 
of staged ratings is therefore also not appropriate.

The Board notes that the effect of pain has also been 
considered in rating the veteran's disability.  The March 
1997 VA examination reported that abduction was limited to 40 
degrees by discomfort.  Under 38 C.F.R. §§ 4.40 and 4.45, 
functional disability due to pain and weakness, and 
disability due to reduction of normal movement in different 
planes, must be recognized in rating such a disability.  The 
decision in DeLuca v. Brown further requires consideration of 
pain on movement, swelling, deformity, or atrophy of disuse.  
However, both the March 1997 and December 1998 VA 
examinations found that the veteran could squat and bear 
weight without difficulty or pain.  In light of the lack of 
evidence of functional impairment not contemplated by the 
rating schedule, and the fact that the March 1997 and 
December 1998 VA examinations did not report functional 
impairment other than the one finding noted above, the Board 
finds additional consideration under §§ 4.40, 4.45, and 
Deluca is not warranted.  Hence, even with consideration of 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and 38 C.F.R. §§ 
4.40 and 4.45, a higher rating is not warranted.

Under Diagnostic Codes 7803 and 7804, superficial scars which 
are poorly nourished, with repeated ulceration, or 
superficial scars which are tender and painful on objective 
demonstration warrant a 10 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Codes 7803, 7804.  Other scars are rated 
on the degree of limitation of function of the affected part.  
Diagnostic Code 7805. 

The evidence does not show that the veteran's left elbow scar 
is poorly nourished with repeated ulceration, or that it is 
tender and painful on objective demonstration.  A VA 
examination in March 1997 found a perceptible scar which was 
non-tender, freely movable, and flesh-toned in color.  
Therefore, a compensable rating for the veteran's left elbow 
scar is not warranted under Diagnostic Codes 7803 or 7804.  

Under Diagnostic Code 7805, the veteran's left elbow scar 
must be rated according to limitation of function of the part 
affected.  Diagnostic Codes 5206, 5207, and 5208 address 
limitation of motion of the forearm in flexion (5206), 
extension (5207), and limitation of flexion and extension 
(5208).  38 C.F.R. § 4.71 Plate I (1999) indicates that 
normal range of elbow motion is between zero degrees and 145 
degrees, with zero degrees representing full extension, and 
145 degrees representing full flexion.  38 C.F.R. § 4.71, 
Plate I. 

A VA examination of the veteran's left elbow in March 1997 
showed extension to 0 degrees and flexion to about 150 
degrees, without tenderness.  The medical evidence of record 
does not therefore indicate the presence of any limitation of 
motion which would indicate limitation of function under 
Diagnostic Codes 5206, 5207, or 5208.  Accordingly, a higher 
evaluation on this basis is not warranted.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  The 
record does not indicate a basis upon which a higher rating 
may be assigned, and a noncompensable rating is therefore 
proper under § 4.31 for all Diagnostic Codes which do not 
specifically provide for a zero percent rating.

In addressing the veteran's claims concerning his service 
connected residuals of a left hip fracture and scar of the 
left elbow, the Board finds that the disability picture that 
is presented is not so unusual that it renders impractical 
the regular schedular standards, in that there is neither 
evidence of frequent hospitalizations nor marked interference 
with employment due to the associated manifestations.  
Accordingly, an extra-schedular rating under 38 C.F.R. 
§ 3.321 is not warranted.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  In this case, the Board finds that the preponderance 
of the evidence is against higher evaluations for the 
service-connected disabilities at issue and that, therefore, 
the provisions of § 5107(b) are not applicable.


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left hip fracture is denied.

Entitlement to a compensable rating for a scar of the left 
elbow is denied.



REMAND

The Department of Veterans Affairs (VA) has a duty to assist 
the appellant in the development of facts pertaining to his 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has held that the duty to assist the 
appellant in obtaining and developing available facts and 
evidence to support his claim includes obtaining medical 
records to which he has referred and obtaining adequate VA 
examinations.  The Court also stated that the Board must make 
a determination as to the adequacy of the record.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The only VA examination of the veteran's chin scar was 
conducted in March 1997.  The examination report does not 
provide a detailed enough description to allow for an 
accurate rating of the veteran's chin scar.  Therefore, 
another VA examination is necessary prior to appellate 
consideration of this issue.

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The veteran should be scheduled for a 
VA examination in order to assess the 
nature and extent of his service 
connected chin scar.  The claims folder 
must be made available to and be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should be 
asked to review the criteria of 
Diagnostic Code 7800, and the report 
should describe in detail the size, 
location, and degree of disfigurement of 
the chin scar in accordance with those 
criteria.  

2.  Upon receipt of the examination 
report, the RO should review the report 
to ensure that it is adequate for rating 
purposes.  If not, the RO should return 
the examination report to the examining 
physician.

3.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim and, if the decision 
remains adverse to the veteran, provide 
the veteran and his representative with a 
supplemental statement of the case and 
the applicable time to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The veteran need take no action until 
otherwise notified, but has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  By this REMAND, the Board intimates no 
opinion, either legal or factual, as to any final 
determination warranted in this case.  The purpose of this 
REMAND is to obtain clarifying information and to provide the 
veteran with due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 



